DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/27/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020, 09/21/2021 and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 6, 8-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edsinger et al (US 9,186,795 – from IDS), hereinafter “Edsinger”.
Regarding claims 1, 10, 19 and 20, Edsinger discloses a method / the associated device, the associated non-transitory CRM and the associated computer program product for robotic machining (e.g. via Programming and Execution of Force-Based Tasks with Torque-Controlled Robot Arm – see col. 1, lines 17-23 disclosing robotic manipulator having an end-effector, may be used for performing tasks involving picking up and moving objects, inserting objects, machining parts, etc. For instance, a robotic device may be used to polish an object having a particular geometry), comprising:

    PNG
    media_image1.png
    519
    714
    media_image1.png
    Greyscale
 
(see col. 9, line 9 to col. 10, line 10; and see fig. 2: Steps 202-206); 
    
    PNG
    media_image2.png
    752
    525
    media_image2.png
    Greyscale

(see col. 14, line 39 to col. 15, line disclosing …at block 212, the method 200 includes adjusting the torques to be applied to the manipulator based on the force feedback information as the end-effector follows the modified trajectory. As described at block 210, the computing device may be configured to receive sensor feedback information indicating how close the forces experienced by the end-effector 306 are to the forces defined by the task information to be exerted by the end-effector 306, and how close the end-effector 306 is following the modified trajectory 406. Based on the sensor feedback information, the computing device may be configured to determine that deviation from the modified trajectory 406 and/or the forces defined by task information is larger than a threshold deviation or error allowed. For instance, the threshold deviation or error may be predefined as a percentage deviation such as a 4% deviation from the modified trajectory 406 or the forces defined by the task information. Any other percentage could be used…...; see also fig. 2: Steps 208-212); and
determining a second designed machining path for the target surface based on the actual machining path and the first designed machining path (see col. 16, lines 25-40 the feedback may be provided by a user or may be determined by the computing device based on sensor feedback information. In response, the computing device may adjust the modified trajectory 406 and/or the torques to be applied to the manipulators 302A, 302B, and 302C. Further, the computing device may cause the robotic device 300 to repeat the portion of the task based on adjustments to the modified trajectory 406 and/or the torques. The process of receiving feedback and repeating the portion may be continued until the portion of the task is performed satisfactorily. Performing the portion of the task satisfactorily may be indicated by the end-effector 306 being within a threshold position error from the modified trajectory 406, and the forces being experienced by the end-effector 306 being within a threshold force error from the forces defined by the task information to be exerted by the end-effector 306.).

    PNG
    media_image3.png
    375
    515
    media_image3.png
    Greyscale

Regarding claims 2 and 11, Edsinger discloses wherein the robot is run with controlled force, and causing the robot to machine comprises: causing the robot to apply a controlled force to the target surface via a machining tool; and causing the robot to move with a constant speed (see col. 14, lines 39-48; see col. 9, lines 37-40 disclosing the control of the exerted forces on the object by the end effector….. disclosing the modified trajectory).
Regarding claims 3 and 12, Edsinger discloses wherein the robot is run with controlled position, and causing the robot to machine comprises: causing the robot to move along the first designed machining path within a predetermined position offset (see col. 14, lines 39-48; see col. 9, lines 37-40 disclosing the control of the exerted forces on the object by the end effector…. disclosing the modified trajectory).
Regarding claims 4 and 13, Edsinger discloses wherein determining the second designed machining path comprises: obtaining, from the robot, feedback information concerning a position of a machining tool held by the robot and/or a force applied by the machining tool to the target surface; determining the actual machining path based on the feedback information; determining a deviation between the first designed machining path and the actual machining path; and determining the second designed machining path based on the deviation (see col. 14, lines 52-67 disclosing the threshold deviation or error may be predefined as a percentage deviation such as a 4% deviation from the modified trajectory 406 or the forces defined by the task information. Any other percentage could be used. The percentage may be based on a type of the object and/or nature of the task to be performed by the robotic device 300; see col. 16, lines 27-29 disclosing the computing device may adjust the modified trajectory 406 and/or the torques to be applied to the manipulators 302A, 302B, and 302C).
Regarding claims 6 and 15, Edsinger discloses further comprising: causing the robot to further machine the machined target surface based on the second designed machining path (see col. 16, lines 27-29 disclosing the computing device may adjust the modified trajectory 406 and/or the torques to be applied to the manipulators 302A, 302B, and 302C; and see col. 15, lines 30-35 disclosing the computing device may also be configured to slow down execution of the task, and possibly perform multiple passes over a section of the object 400 (e.g., repeat the task over the section) having the large burr until the large burr becomes a smooth edge).
Regarding claims 8 and 17, Edsinger discloses further comprising: monitoring a machining quality of the further machined target surface; comparing the machining quality to a predetermined threshold quality; in response to the machining quality is greater than or equal to the predetermined threshold quality, ceasing the machining by the robot (see col. 15, lines 30-35 disclosing the computing device may also be configured to slow down execution of the task, and possibly perform multiple passes over a section of the object 400 (e.g., repeat the task over the section) having the large burr until the large burr becomes a smooth edge).
Regarding claims 9 and 18, Edsinger discloses wherein determining the second designed machining path comprises: determining whether a deviation between the first designed machining path and the actual machining path is greater than a predetermined threshold deviation; and in response to the deviation is greater than the predetermined threshold deviation, determining the second designed machining path (see col. 16, lines 18-40 disclosing the computing device may cause the robotic device 300 to perform the task or a portion of the task and receive feedback indicative of success or failure in following the portion of the task. Success or failure may be indicated by how closely the end-effector 306 follows the modified trajectory 406 and how close the forces experienced by the end-effector 306 are to the forces defined by the task information. The feedback may be provided by a user or may be determined by the computing device based on sensor feedback information. In response, the computing device may adjust the modified trajectory 406 and/or the torques to be applied to the manipulators 302A, 302B, and 302C. Further, the computing device may cause the robotic device 300 to repeat the portion of the task based on adjustments to the modified trajectory 406 and/or the torques. The process of receiving feedback and repeating the portion may be continued until the portion of the task is performed satisfactorily. Performing the portion of the task satisfactorily may be indicated by the end-effector 306 being within a threshold position error from the modified trajectory 406, and the forces being experienced by the end-effector 306 being within a threshold force error from the forces defined by the task information to be exerted by the end-effector 306).
Allowable Subject Matter
Claims 5, 7, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2014/0114463 to Shilpiekandula et al, which is directed to a trajectory generator for determining trajectories of redundant actuators of a machine comprising a processor for executing a set of modules. The set of modules includes a path sampling module for sampling a reference trajectories to produce a set of points; a constrained optimization module for determining, based on the set of points, a first trajectory of a first actuator, such that the a curvature, and a length of the first trajectory is minimized without violation of an operational constraint of a second actuator, and for determining a second trajectory of the second actuator based on the first 
2. – US 2006/0217037 to Kalanovic, which is directed to controlling a processing machine to process a plurality of workpieces is provided, in which the processing machine has a gantry unit for x, y and z translational positioning of a workpiece, a gimbal unit mounted on the gantry unit for x, y and z rotational positioning of the workpiece, a main gripper unit for holding the workpiece, and a plurality of spaced work stations for manipulating or processing the workpiece, the method comprising the following steps: [0019] setting up at least one desired trajectory of a workpiece from a storage tray through a selected series of end positions at work stations and then back to an end position, the trajectory being associated with a selected workpiece style; [0020] setting up a series of parameters for processing the workpiece; [0021] setting up a series of workpiece locations on a storage tray; [0022] controlling the gantry and gimbal motors to move the main gripper unit to a first position over a workpiece on the storage tray; [0023] controlling the gantry motors and gripper unit to move to the workpiece, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664